Name: Decision No 4/92 of the EEC-San Marino Cooperation Committee of 22 December 1992 concerning certain methods of administrative cooperation for implementation of the Interim Agreement and the procedure for forwarding goods to the Republic of San Marino
 Type: Decision
 Subject Matter: European construction;  Europe;  tariff policy;  civil law
 Date Published: 1993-02-19

 Avis juridique important|21993D0219(03)Decision No 4/92 of the EEC-San Marino Cooperation Committee of 22 December 1992 concerning certain methods of administrative cooperation for implementation of the Interim Agreement and the procedure for forwarding goods to the Republic of San Marino Official Journal L 042 , 19/02/1993 P. 0034 - 0036DECISION No 4/92 OF THE EEC-SAN MARINO COOPERATION COMMITTEE of 22 December 1992 concerning certain methods of administrative cooperation for implementation of the Interim Agreement and the procedure for forwarding goods to the Republic of San Marino(93/104/EEC)THE COOPERATION COMMITTEE, Having regard to the Interim Agreement between the European Economic Community and the Republic of San Marino, and in particular Articles 7 (3) (a), (c) and 13 (8) thereof, Whereas Article 3 (3) (c) of Council Regulation (EEC) No 2726/90 of 17 September 1990 on Community transit (1) stipulates that the procedure for internal Community transit may apply to the movement of Community goods in cases in which a Community provision has expressly provided for the application of that procedure; Whereas, in accordance with the terms of the Agreement, it is necessary to determine, firstly, the procedure for forwarding goods to San Marino, referred to in Article 7 (3) of the Agreement and, secondly, the methods of administrative cooperation necessary for the proper functioning of the Agreement; Whereas, in the light of experience gained in the Community with regard to methods of adminsitrative cooperation and the forwarding of goods within Community territory, it is appropriate, in the present case, to take as a guide the methods employed in the Community to ensure the free movement of goods within the Community; Whereas the provisions adopted by this Decision may, moreover, be reviewed by the Cooperation Committee in the light of the situation obtaining on 1 January 1993, and also by the Contracting Parties if the Agreement itself is reviewed, HAS DECIDED AS FOLLOWS: TITLE I GENERAL Article 1 1. For the purposes of implementing the Agreement concluded between the EEC and the Republic of San Marino the competent authorities of the Member States shall cooperate in applying the rules of the Community transit procedure, without prejudice to the special provisions laid down below. 2. Where this Decision is applied, guarantee documents and certificates must bear the words Republic of San Marino. TITLE II MOVEMENT OF GOODS - to San Marino from Community offices provided with authorization by the Agreement with San Marino Article 2 1. Where goods specified in Article 1 and bound for San Marino are released for free circulation at one of the customs offices listed in Annex I to the Agreement, a T 2 SM or T 2L SM document shall be issued, as appropriate. 2. Where a T 2 SM document is issued, the Community transit operation shall end at the customs office at the point of exit from Community. 3. T 2L SM documents shall be issued in triplicate, inter alia for the purposes of furnishing evidence of the arrival in San Marino of the goods concerned. 4. Pursuant to paragraph 3, the original and a copy of the T 2L SM document shall be delivered to the person concerned and the second copy shall be retained at the office of departure. The customs office which issues a T 2L SM document in triplicate shall endorse each copy with one of the following phrases: - Rilasciato in tre esemplari - DÃ ©livrÃ © en trois exemplaires. The person concerned shall present to the competent authorities of San Marino the original and the copy given to him, both duly stamped. 5. The competent authorities of San Marino shall stamp and return to the office of departure, as appropriate: - control copy No 5 of the T 2 SM document; - a copy of the T 2L SM document. - from the Community to San Marino Article 3 In order to prove that goods dispatched to San Marino are in free circulation within the Community: - control copy No 4 of document T 2 duly stamped by the customs authorities at the customs office of departure, or - the original T 2L, T 2L ES or T 2L PT, or - a document having equivalent effect, must be submitted to the competent authorities of San Marino. TITLE III MOVEMENT OF GOODS FROM SAN MARINO TO THE COMMUNITY Article 4 1. Where goods are presented to the competent authorities of San Marino with a view to their being forwarded to the Community, those authorities shall issue a T 2 or T 2L document or a document having equivalent effect, which will be submitted to the Community office of import in order to furnish evidence that they are in free circulation in San Marino. 2. Where goods which were previously brought into San Marino under the cover of a T 2 ES or T 2 PT, T 2L ES or T 2L PT document or a document having equivalent effect are presented to the competent authorities of San Marino with a view to their being forwarded to the Community, those authorities shall draw up a T 2L ES or T 2L PT document or a document having equivalent effect, making reference to the document which accompanied the goods at the time of their arrival in San Marino. This document ( T 2L ES or T 2L PT) must be submitted to the Community office of import. TITLE IV FINAL PROVISION Article 5 This Decision shall enter into force on 1 January 1993, and shall be applicable from 1 April 1993. Transitional provisions shall be adopted for the period between 1 January and 31 March 1993, in line with the summary of the conclusions of the first meeting of the EEC-San Marino Cooperation Committee. Done at Brussels, 22 December 1992. For the Cooperation Committee The Chairman Pietro GIACOMINI Extract from the summary of the conclusions of the first meeting of the EEC-San Marino Cooperation Committee The Parties agreed to postpone implementation of Decision No 4 until 1 April 1993, to give the Republic of San Marino sufficient time to introduce the procedures and issue the documents required under that Decision. Pending implementation of the Decision, i. e. until 31 March 1993, and to ensure that Community provisions concerning the circulation of goods between the Community and the Republic of San Marino are correctly and simply applied, the Cooperation Committee agreed that the formalities for recording trade between the Community and the Republic of San Marino should be carried out through one of the Community customs offices listed in the Annex to the Interim Agreement, without prejudice to existing commitments entered into by the Republic of San Marino and Italy by virtue of the exchange of letters of 21 December 1972. It was agreed that, in respect of transit between the abovementioned customs offices and San Marino during this transitional period, the movement of goods originating from, or bound for, a Member State other than Italy will be subject to guarantee equivalent to that provided for in the application of internal Community transit.